El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
En certiorari el Procurador General cuestiona la supre-sión de la evidencia obtenida mediante el registro de un auto-móvil, luego de que la Policía detiene a su conductor por unas infracciones a la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 301 et seq. El caso plantea cuestiones funda-mentales sobre aspectos de la garantía constitucional contra registros e incautaciones de evidencia en automóviles. Con-firmamos al Tribunal Superior.
*472i — i
De la transcripción de la vista sobre supresión de eviden-cia se desprende que el 19 de abril de 1986, mientras patru-llaban en un vehículo no rotulado a las 11:30 P.M. por la Avenida Baldorioty de Castro, los policías Edwin Robles Torres y José R. Marcano observaron que un automóvil cam-biaba de carril sin tomar las precauciones necesarias para evitar la colisión con otros vehículos en violación de la See. 5-304 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 895(a). Según el testimonio del policía Edwin Robles Torres procedieron a ordenarle al conductor que pa-rara el automóvil y entonces ocurrieron los eventos siguien-tes:
Testigo: Cuando lo detenemos mi compañero se va por el lado derecho del vehículo y yo por el lado del conductor. Le dije al conductor que tuviera la bondad de bajarse del automó-vil.
Fiscal: Y ¿Qué más sucedió allí?
Testigo: [É]l baja del vehículo y al bajar sobre el asiento del conductor donde él estaba sentado observo un sobre pequeño transparente con una sustancia blanca, un polvo blanco en su interior y yo lo tomo. [É]l enseguida me dice, eso es “baking soda” y yo sé que la soda no viene así, que viene en un envase que es de este tipo. (El testigo muestra una caja donde viene envasada la bakin[g s]oda para la venta[.)] (T.E., págs. 4-5.)
En ese momento, al sospechar que podría tratarse de una sustancia controlada, el policía Robles arrestó al conductor Malavé González, le leyó las advertencias de rigor y lo regis-tró. No encontraron otra evidencia delictiva. Aunque el acu-sado no ofreció resistencia al arresto, como medida preven-tiva lo llevaron a la patrulla y lo sentaron atrás. Mientras uno de los policías lo custodiaba, el otro registró detenidamente el interior del automóvil. Debajo del asiento del conductor el *473otro policía encontró otro sobre transparente que también tenía un polvo blanco.
Concluido el registro y la incautación de los dos sobres, los policías trasladaron el automóvil y a su conductor a la División de Drogas para hacer los análisis de la sustancia ocupada. Las pruebas revelaron que el sobre encontrado so-bre el asiento tenía polvo de hornear y el otro contenía “coca-ína”.
Malavé González fue acusado de infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404, por poseer cocaína, conducir con una li-cencia de aprendizaje sin estar acompañado de un conductor debidamente autorizado, 9 L.P.R.A. see. 721, y cambiar de carril sin tomar las precauciones requeridas por la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 895.
El Tribunal Superior declaró con lugar la solicitud de su-presión de evidencia. Mediante trámite de mostrar causa, confirmamos el dictamen del tribunal a quo.
HH HH
Al resolver la controversia de este recurso [ejstamos conscientes de que los casos en que se invoca la garantía contra los registros y allanamientos irrazonables plantean pro-blemas centrales de la administración de la justicia en una sociedad democrática. En este género de casos, como en tantos otros, hay colisión de intereses y nuestra tarea es lu-char por hallar los modos de propiciar la armonía entre ellos. De un lado tenemos el interés histórico en proteger al ciuda-dano de los desmanes que provocaron en primer término el establecimiento de la garantía. Del otro, se halla el interés en proteger a la sociedad de los estragos del crimen. Conside-ramos que el método más deseable de lograr el equilibrio necesario no consiste en la formulación de reglas mecánicas, excesivamente abarcadoras. Debemos distinguir entre cate-*474gorías de situaciones, adentrarnos en la atmósfera total de cada caso para hallar el significado preciso, dentro de unas circunstancias específicas, de un concepto tan elusivo y volá-til como es el de la razonabilidad. Nuestra tarea es conciliar los intereses en pugna y no permitir que uno pulverice al otro. El sistema democrático de vida se funda en la libertad con orden, no en el orden sin libertad o en la libertad que lleve al caos”. Pueblo v. Dolce, 105 D.P.R. 422, 434-435 (1976).
Conscientes de la experiencia constitucional de Estados Unidos, los miembros de la Convención Constituyente pro-clamaron la inviolabilidad de la dignidad del ser humano y formularon unas protecciones a la intimidad y a la propiedad de las personas contra ingerencias abusivas del Estado. En-tre estos derechos del individuo frente al Estado se destaca la prohibición “contra registros, incautaciones y allana-mientos irrazonables” del Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299. Esta cláusula protege a la ciudadanía no sólo contra registros ilegales, sino también contra registros irrazonables. Para garantizar el cumpli-miento con este mandato constitucional se interpuso la fi-gura independiente e imparcial del juez entre los agentes del orden público y los ciudadanos. Nota, Scope Limitations for Searches Incident to. Arrest, 78 Yale L.J. 433, 436-437 (1969). Según este ordenamiento, el requisito de que sea un juez el que haga la determinación de causa probable para la orden de allanamiento protege a los ciudadanos ante situa-ciones de registros e incautaciones efectuadas por el Estado. Corresponde al magistrado hacer el delicado balance entre los derechos del ciudadano y las necesidades del Estado de investigar agresivamente los delitos cometidos.(1)
*475Al interpretar el alcance de la protección este Tribunal ha reconocido expresamente su facultad de ampliar las garan-tías contra registros e incautaciones más allá de los límites de la Cuarta Enmienda, Const. EE.UU., L.P.R.A., Tomo 1. La experiencia constitucional en Estados Unidos con la Cuarta Enmienda llevó a la Convención Constituyente a in-corporar en el Art. II, Sec. 10 de nuestra Constitución, supra, una protección análoga, aunque su contenido y alcance son más amplios. Como garantía del individuo contra el po-der investigativo del Estado se incorporó específicamente una cláusula de exclusión de evidencia obtenida mediante un registro irrazonable. Por derivación de las interpretaciones judiciales de la Cuarta Enmienda, en Puerto Rico se aproba-ron unas garantías personales más amplias que las que pro-vee la Constitución federal en este campo, a tenor con los principios rectores de igualdad y dignidad humana del Pre-ámbulo, Const. E.L.A., L.P.R.A., Tomo 1.
En el pasado hemos afirmado que la Constitución de Puerto Rico goza de una vitalidad independiente de la Cons-titución de Estados Unidos, Pueblo v. Dolce, supra, y que “su interpretación no ha sido, ni tiene necesariamente que ser, históricamente paralela en todo sentido” con la de la Cuarta Enmienda. Pueblo v. Lebrón, 108 D.P.R. 324, 327 (1979). Aunque las interpretaciones del Tribunal Supremo federal establecen el alcance mínimo de la protección constitucional, nos corresponde el deber histórico de ser los máximos guar-dianes de la Carta de Derechos de la Constitución de Puerto Rico, así como la obligación de descargar independiente-mente esta responsabilidad constitucional. “Por ello po-*476demos ir más allá de las fronteras limitativas de la jurispru-dencia federal, incluso la del Tribunal Supremo. De igual ma-nera pueden hacerlo los Estados, y así lo ha reconocido el Tribunal Supremo, precisamente con respecto a la garantía contra registros y allanamientos irrazonables.” (Citas omitidas.) Pueblo v. Falú Martínez, 116 D.P.R. 828, 837 (1986).
Al considerar este trasfondo jurídico, resolvemos la con-troversia de este caso al amparo de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico. Por lo tanto, las referencias en esta opinión a decisiones del Tribunal Supremo federal serán únicamente con fines de precisar los contornos constitucionales mínimos, según deli-mitados por ese Tribunal en su interpretación de la Cuarta Enmienda.
I — I I — i
En E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207-208 (1984), examinamos la cobertura del Art. II, Sec. 10 de nuestra Constitución, supra, y concluimos que “sujeto a contadas excepciones de alcance rigurosamente definido, la garantía contenida en la Sec. 10 del Art. II de la Constitución de Puerto Rico cubre tanto los registros administrativos como los penales. La regla general es, en consecuencia, que todo registro, allanamiento o incautación que se realice, no importa su índole penal o administrativa, es irrazonable per se de llevarse a cabo sin orden judicial previa ... a menos que se consienta al registro, directa o indirectamente, o circunstancias de emergencia requieran lo contrario y el peso de los intereses en conflicto exija una solución distinta”. (Citas omitidas.)
Para garantizar la efectividad de esta protección, la regla general es que un registro o incautación sin orden judicial produce una presunción de invalidez, por lo que compete al Ministerio Público rebatirlo mediante la presentación de *477prueba sobre las circunstancias especiales que requirieron esa intervención. Pueblo v. Lebrón, supra. Véase Coolidge v. New Hampshire, 403 U.S. 443 (1971).
Aunque la trayectoria jurisprudencial en esta área ha oscilado en su aplicación a través de los años, tanto este Tribunal como el Tribunal Supremo federal han expresado su preferencia por la previa intervención de un magistrado con criterio neutral e independiente. Véanse: Johnson v. United States, 333 U.S. 10, 13-14 (1948); W.M. Phillips, Toward a Functional Fourth Amendment Approach to Automobile Search and Seizure Cases, 43 Ohio St. L.J. 861 (1982). En otras palabras, la regla general es que los agentes del orden público deben primero obtener una orden judicial para efectuar un registro. Las excepciones a esta norma —que no es absoluta— son por otra parte limitadas y específicas. Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986); Pueblo v. González Rivera, 100 D.P.R. 651, 656-657 (1972). Véanse: Katz v. United States, 389 U.S. 347, 357 (1967); Jones v. United States, 357 U.S. 493, 499 (1958).
En Pueblo v. Costoso Caballero, 100 D.P.R. 147, 152-153 (1971), aplicamos a los hechos allí presentes la doctrina de las circunstancias especiales que hacen razonable un registro del área al alcance del sospechoso cuando es incidental y contemporáneo a un arresto válido:
1. Es permisible un registro sin orden de allanamiento efectuado en la persona del arrestado y del área que está a su alcance inmediato. Como hemos dicho antes, esto se justifica para ocupar armas que puedan ser empuñadas y utilizadas por el acusado para agredir a los agentes del orden público o para intentar una fuga, y para ocupar evidencia que de otro modo el arrestado podría destruir.
2. No es permisible un registro sin orden de allanamiento aunque sea contemporáneo con un arresto válido, de aquellos lugares y muebles de una casa que no están al alcance inme-*478diato de la persona arrestada. ... Esa búsqueda que no tiene por propósito evitar los riesgos antes mencionados (agre-siones con armas, fuga, destrucción de evidencia) no son re-gistros razonablemente hechos con motivo de un arresto y por lo tanto están proscritos por la Sec. 10 del Art. II de la Consti-tución de Puerto Rico y por la Enmienda IV de la Constitu-ción de los Estados Unidos.
También hemos hallado circunstancias que validan y hacen razonable un registro sin orden judicial en la doctrina de la prueba a plena vista. En Pueblo v. Dolce, supra, pág. 436, elaboramos los contornos de la figura y definimos los requisitos para justificar su utilización: (1) El artículo debe haberse descubierto por estar a plena vista y no en el curso o por razón de un registro; (2) el agente que observa la prueba debe haber tenido derecho previo a estar en posición desde la cual podía verse la prueba; (3) debe descubrirse el objeto inadvertidamente, y (4) la naturaleza delictiva del objeto debe surgir de la simple observación.
La protección de la Sec. 10 contra registros irrazonables fue extendida específicamente a vehículos de motor en Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964), y en Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982). Debido a la diferencia conceptual y funcional entre una residencia y un automóvil, y a la cuidadosa reglamentación que rige su uso en las vías públicas, los tribunales han concluido que la expectativa de intimidad es menor cuando se usa un automóvil. Pueblo v. Acevedo Escobar, supra, pág. 776. Véase W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, Minnesota, West Pub. Co., 1987, Vol. 3, Secs. 7-7.5, págs. 1-145.
Pero “la palabra automóvil no es un talismán en cuya pre-sencia se desvanece y desaparece la Cuarta Enmienda”, Coolidge v. New Hampshire, supra, págs. 461-462, o el Art. II, Sec. 10 de la Constitución de Puerto Rico, supra. Tam-*479poco significa que al montarnos en un vehículo de motor re-nunciamos a nuestro derecho de intimidad y a no autoincri-minarnos. New York v. Class, 475 U.S. 106 (1986).
El uso del automóvil está altamente reglamentado preci-samente por su importancia en nuestra sociedad y por el in-terés del Estado en codificar unas reglas mínimas que eviten accidentes en las carreteras. En esta época el automóvil constituye no solamente un medio principal de trans-portación de muchas familias, sino también para algunos el instrumento de trabajo. Al delimitar el alcance de la excep-ción a la regla general contra registros sin orden judicial te-nemos que evitar el debilitamiento de las garantías del Art. II, Sec. 10 de la Constitución de Puerto Rico, supra. A igual conclusión llegó el Tribunal Supremo federal recientemente:
El viaje en automóvil es un modo de transportación básico, divertido y a menudo necesario, desde y hacia el hogar, el lu-gar de trabajo y las actividades recreativas. Muchas personas invierten más horas al día viajando en automóviles que cami-nando por las calles. Sin duda, muchos se sienten más seguros y en mayor intimidad aí viajar en automóvil de lo que se sien-ten al exponerse mediante modos de transportes peatonales o de otra índole. Si los individuos estuviesen sujetos a la irres-tricta intrusión gubernamental cada vez que entraran en un automóvil, la seguridad garantizada por la Décimocuarta En-mienda se vería seriamente circunscrita. Según se reconoció en Terry v. Ohio, supra, la gente no es despojada de todas las protecciones de la Décimocuarta Enmienda cuando salen de sus casas a las aceras públicas. Tampoco se les despoja de esos intereses cuando se salen de la acera y entran en sus automó-viles. (Traducción nuestra.) Delaware v. Prouse, 440 U.S. 648, 662-663 (1979).
Ahora bien, no podemos ignorar que dada su movilidad el automóvil en ocasiones es el medio utilizado por los delin-cuentes para sus actividades ilícitas y que con frecuencia es el producto del delito. Ante este cuadro, no es tarea fácil para los tribunales definir los perímetros de la Sec. 10.
*480La colisión entre el derecho a la intimidad y la protección indebida del delincuente es particularmente dramática du-rante las intervenciones policiacas en la vía pública moti-vadas por una violación a las leyes de tránsito. Véanse: Nota, Warrantless Vehicle Searches and the Fourth Amendment: The Burger Court Attacks the Exclusionary Rule, 68 Cornell L. Rev. 105 (1982); Nota, Lawfulness of Search of Motor Vehicle Following Arrest for Traffic Violations, 10 A.L.R.3d 314; Comentario, New Limits on Police Vehicle Searches in Washington, 60 Wash. L. Rev. 177 (1984); Comentario, Search Incident to Arrest for Minor Traffic Violations, 11 The Am. Crim. L. Rev. 801 (1973). A diario cientos de ciuda-danos cometen infracciones menores de tránsito y la Policía se enfrenta a múltiples situaciones conflictivas con conduc-tores. Tanto los padres en camino a la escuela para llevar a los niños y continuar a sus trabajos, como los delicuentes que huyen del sitio del crimen, utilizan el automóvil como medio principal de transporte.
Conscientes del potencial de uso ilícito de este medio de transportación, desde mediados de la década de los años sesenta autorizamos el registro sin orden de un vehículo dependiendo de “los hechos y circunstancias —la atmósfera total— del caso”. Pueblo v. De Jesús Robles, 92 D.P.R. 345, 359 (1965). En nuestro ordenamiento constitucional la razonabilidad del registro de un automóvil sin orden judicial ha dependido de que haya causa probable para el mismo y de que existan unas circunstancias especiales que provean la justificación necesaria.
 La mera infracción de tránsito de por sí no justi-fica un registro sin orden, aunque valida la detención inicial del vehículo. Pueblo v. De Jesús Robles, supra. La Ley de Vehículos y Tránsito de Puerto Rico autoriza a la Policía a detener “cualquier vehículo cuando a su juicio el mismo estu-*481viere siendo usado en violación de dicho estatuto “o estu-viere su conductor u ocupantes relacionados con cualquier accidente de tránsito”, 9 L.P.R.A. sec. 1152(e), así como cuando hay una “sospecha razonable de que el conductor no tiene licencia o el vehículo no está registrado, o que tanto el vehículo como su ocupante están sujetos a arresto por viola-ción de la ley...”. (Traducción nuestra.) Delaware v. Prouse, supra, pág. 663. Se trata de una detención con propósitos específicos y por un período de tiempo limitado. Sin embargo, reiteramos que, en ausencia de circunstancias espe-ciales, es irrazonable un registro del interior del automóvil sin orden judicial cuando la Policía lo ha detenido por una violación menor de tránsito.
> h-1
En el caso de autos la detención inicial del automóvil por los agentes del orden público fue justificada, porque obser-varon al vehículo cruzar indebidamente el carril de la ave-nida en abierta violación a las leyes de tránsito. 9 L.P.R.A. sec. 1152(c). Una vez se detiene el vehículo y el conductor sale del mismo para hablar con uno de los agentes, el otro agente descubre inadvertidamente el primer sobre transpa-rente con el polvo blanco que estaba a plena vista sobre el asiento del automóvil. En ese momento los agentes tenían motivos fundados para creer que se estaba cometiendo un acto ilegal en su presencia y, como consecuencia, arrestar a Malavé González por una violación al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra. Procedía igualmente la incautación de la prueba bajo el precedente de Pueblo v. Dolce, supra.
Luego de arrestar al acusado, los agentes prudentemente lo llevaron al automóvil de la Policía y fue puesto bajo la cus-todia de uno de ellos. En ese momento el automóvil de Ma-lavé González ya no se encontraba bajo su control inmediato *482ni tenía acceso a él. Tampoco había cómplices en el automóvil ni razón alguna para creer que la vida de los policías o de otras personas estuviera en peligro, o que desapareciera la evidencia del delito de no efectuarse el registro sin orden. Véase, por ejemplo, State v. Daigre, 364 So. 2d 902 (1978). El automóvil estaba inmovilizado y bajo el control de los agentes. Éstos lo trasladaron al estacionamiento de la Divi-sión de Drogas y Narcóticos, por lo tanto no existía peligro de que desapareciera o fuera destruida la prueba del delito. También tuvieron suficiente tiempo para obtener la corres-pondiente orden judicial y registrar el vehículo en el cuar-tel.(2)
En estas circunstancias, el registro del interior del auto-móvil fue irrazonable y la evidencia ocupada fue correcta-mente suprimida por el tribunal de instancia. Precisamente para evitar un registro como el que se efectuó en este caso es que se justifica la intervención previa de la figura del magis-trado imparcial e independiente prevista por los autores de nuestra Constitución.
Por las razones expuestas anteriormente, se expedirá el auto de certiorari y se dictará sentencia que confirma la resolución del Tribunal Superior.
El Juez Asociado Señor Negrón García emitió opinión disidente, a la que se une el Juez Asociado Señor Ortiz.

 Véase C. Hancock, State Court Activism and Searches Incident to Arrest, 68 Va. L. Rev. 1086, 1092-1093 (1982).
“The procurement of a warrant, at least in theory, protects two fundamental privacy interests of individuals: the right to be free from arbitrary searches and seizures, and the right to be free from unnecessary intrusion once a search has *475been lawfully undertaken. Both of these interests are secured through the warrant process by a magistrate’s independent presearch scrutiny of probable cause and particularity. The probable cause inquiry insures against arbitrary intrusions, and the particularity inquiry against unnecessary rummaging in the course of an otherwise justifiable search.”


 De los autos no surge que existan las circunstancias esbozadas en la opi-nión disidente sobre la custodia y el traslado de los vehículos involucrados en este tipo de intervención policiaca. Por esta razón, no es necesario expresarnos sobre ese asunto en este momento.